EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Terrell on 19 May 2021.

The application has been amended as follows: 

Claim 8 has been amended as follows:

8. (Currently Amended) A tangible, non-transitory computer-readable medium storing executable instructions for implementing an electronic document mark-up tool, which, when executed by one or more processors of a computer system, causes the computer system to: 
receive a first electronic document; 
receive from a user an indication of a connection between a portion of the first electronic document and a second electronic document; 
generate a connector object indicating a connection between a first annotation layer associated with the portion of the first electronic document and a second annotation layer 3Application No. 16/538,167Docket No.: 31932/49665-CON1 Amendment dated May 13, 2022 After Final Office Action of January 13, 2022 associated with the second electronic document, wherein the connector object includes (i) the first annotation layer, (ii) the second annotation layer, and (iii) a directional link from the first annotation laver to the second annotation laver, wherein the directional link comprises a link from a user-selectable reference of the first annotation layer to a target annotation of the second annotation layer, such that a user selecting the user-selectable reference of the first annotation displayed over the first electronic document causes the target annotation of the second annotation layer to be displayed over the second electronic document, and wherein the connector object is separate from each of the first and second electronic documents; 
apply the first annotation layer of the connector object to the first electronic document such that an indication of the connection overlays the portion of the first electronic document, wherein the connector object and the first electronic document remain separate and wherein the indication of the connection comprises the user-selectable reference; 
present the first electronic document and the overlaid indication of the connection to the user via a display of the computer system; 
receive from the user a selection of the indication of the connection; and 
present the second electronic document to the user in response to receiving the selection of the indication of the connection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant remarks, filed 5/13/22, in regards to the rejections and to the amendments made to independent claims 1 and 15 were persuasive that no prior art (previously cited and/or currently found following the recent filing) teaches the amended claimed invention(s) therefore, result in overcoming the current rejection(s). Therefore, none of the prior art, alone or by combination, teaches the claimed invention as a whole as disclosed by the combination of limitations that presented in claims 1 and 15. Prior to the amendment, the combination of the cited prior art, Fischer and Gramlich, taught receive an electronic document; receive an indication of a plurality of user computing devices communicatively connected to the one or more servers via a network, each of the plurality of user computing devices having a copy of the electronic document stored in a local memory; receive a connector comprising a first  annotation layer and a second annotation layer generated at a first user computing device of the plurality of user computing devices via the network, wherein the first annotation layer is associated with the electronic document and includes information describing  an annotation of the electronic document by a first user of the first user computing device, and wherein the connector indicates a connection between the first annotation layer and the second annotation layer; determine a second user computing device of the plurality of user computing devices to receive the connector; and transmit the connector to the second user computing device via the network, wherein transmitting the connector does not include transmitting either the electronic document or a copy of the electronic document.. However, as a result of the amendments made to Claims 1 and 15 filed on 5/13/22, and as stated, Fischer, Gramlich or any other reference does not teach claimed invention as whole based on the persuasive of Applicant's arguments of the cited art not teaching amended claimed invention. 
In addition, Applicant remarks, filed 5/13/22, in regards to the rejections and to the amendments made to independent claim 8 were persuasive that no prior art (previously cited and/or currently found following the recent filing) teaches the amended claimed invention(s) therefore, result in overcoming the current rejection(s). Therefore, none of the prior art, alone or by combination, teaches the claimed invention as a whole as disclosed by the combination of limitations that presented in claim 8. Prior to the amendment, the combination of the cited prior art, Flemings and Gramlich, taught receive a first electronic document; receive from a user an indication of a connection between a portion of the first electronic document and a second electronic document; generate a connector indicating a connection between a first annotation laver associated with the portion of the first electronic document and a second annotation layer associated with the second electronic document, wherein the connector includes both the first annotation layer   and the second annotation layer  and wherein the connector is separate from each of the first and second electronic documents; apply the first annotation layer of the connector to the first electronic document such that an indication of the connection overlays the portion of the first electronic document, wherein the connector and the first electronic document remain separate; present the first electronic document and the overlaid indication of the connection to the user via a display of the computer system; receive from the user a selection of the indication of the connection; and present the second electronic document to the user in response to receiving the selection of the indication of the connection. However, as a result of the amendments made to Claim 8 filed on 5/13/22, and as stated, Flemings, Gramlich or any other reference does not teach claimed invention as whole based on the persuasive of Applicant's arguments of the cited art not teaching amended claimed invention. 
Therefore, in summary, the Examiner agrees, with the new features added by the amendments to Claims 1 and 15, the mentioned prior art as disclosed in the Final Office action and in addition no other prior art, does not teach the claimed inventions as a whole as claimed; therefore, the claims are allowable. Thus, no prior art exists, individually or in combination, teaches each of the claimed inventions as a whole since the prior art fails to disclose or suggest each of the limitations together as claimed. Further, the Examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements together as claimed. Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note: The Examiner’s Amendment was used to correct a minor issue resulting from the amendment(s) filed (as explained in the attached Interview Summary) and was not the reason for overcoming the art rejections.

EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This notice of allowance is in response to the RCE filed on 5/13/2022, the Interview with Mr. Terrell on 5/19/2022, and the Terminal Disclaimer filed on 5/19/2022.
Claims 1-3, 5, 8, 12, 15 -16, and 18 were amended on 5/13/2022. 
All rejections from the previous office action have been withdrawn as necessitated by the amendment and the filing of the approved Terminal Disclaimer. 
Claims 1-12, 14-20 are pending. Claims 1, 8, and 15 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 5/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10380235 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID FABER whose telephone number is (571)272-2751.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.F/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177